PER CURIAM:
James Wilbert Johnson appeals the district court’s order denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. *950U.S. Parole Comm’n, No. 3:07-cv-00287-HEH, 2008 WL 1830406 (E.D.Va. Apr. 23, 2008). Additionally, we deny Johnson’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED